John A. Fogleman, Justice, concurring. I do not agree with the construction given Barnwell v. Gravette, 87 Ark. 430, 112 S. W. 973, by the majority. Nor do I agree that appellees Briggs, Robinson and McAteer had any standing to appeal the county court order if the question had been raised in the trial court in a manner to bring it before us. In order to have a proper understanding of the governing statutes, it must be borne in mind that there are two distinct procedures for attacks upon county court judgments annexing territory to a municipality. Arkansas Statutes Annotated §§ 19-303 — 307 (Repl. 1968) provide an independent proceeding in the circuit court wholly unrelated to appeals from the judgment by aggrieved parties. Pike v. City of Stuttgart, 200 Ark. 1010, 142 S. W. 2d 233.1 In Pike, it was held that appeals from such orders are governed by general statutes covering appeals from the county court. See Ark. Stat. Ann. §§ 27-2001 — 2007 (Repl. 1962 and Supp. 1969). It is generally held that, in order to appeal from an order of the county court, one must become a party to the proceedings in the county court, and that one who fails to do so has no right of appeal. Holmes v. Morgan, 52 Ark. 99, 12 S. W. 201; Holford v. Kirkland, 71 Ark. 84, 71 S. W. 264; Turner v. Williamson, 77 Ark. 586, 92 S. W. 867; Pearson v. Quinn, 120 Ark. 610, 180 S. W. 476. See also Bailey v. West, 104 Ark. 432, 149 S. W. 511. The mere making and filing of an affidavit for appeal will not suffice. Holmes v. Morgan, supra; Holford v. Kirkland, supra.2 There are certain qualifications of this rule, but none is helpful to Briggs, Robinson and McAteer. First, when an aggrieved party’s motion to be made a party is wrongfully denied by the county court, he may be considered a party for the purpose of appeal. Garner v. Greene County, 229 Ark. 174, 313 S. W. 2d 785. Then, one whose pecuniary rights are directly involved, who has had no notice of the proceeding, may be considered a party having a right to appeal. Arkansas State Highway Commission v. Perrin, 240 Ark. 302, 399 S. W. 2d 287. In the case before us, the record reflects that these parties filed nothing in the county court except affidavits for appeal. Even though Briggs testified on appeal that he “filed” objections, the record does not bear him out. Although he claimed to have had a petition containing 1,000 signatures, he never offered, filed or exhibited it in either court. It seems that appellant may have been one of these “objectors.” The objection of Briggs and his associates appears to have gone to the annexation, not to exclusions made or proposed. The objection, as stated by Briggs on appeal, seems to have been directed primarily at the timing of the election on the proposal to coincide with deer season. According to Briggs the signatures to the petition he had requested a new election. Certainly, this testimony does not bring Briggs, Robinson and Mc-Ateer into the category of parties who moved to be permitted to become parties to the proceeding in the county court. Testimony of the appellees indicates that Briggs, Robinson, McAteer and Skinner are all owners of stores and that Skinner’s store would be excluded from the annexed territory by an exception in the county court order. This does not mean that the pecuniary rights of the other store owners were directly involved, so they could appeal without becoming parties to the proceedings. This may be done only when the private rights of the appealing parties are directly involved, but not when they are incidentally affected, however seriously. Turner v. Williamson, 77 Ark. 586, 92 S. W. 867. The case of Barnwell v. Gravette, 87 Ark. 430, 112 S. W. 973, is not in anywise contrary to the authorities above cited, but is in accord therewith. I do not see how it gives Briggs, Robinson and McAteer any standing. In that case a petition, protesting and remonstrating against the annexation, signed by 21 persons describing themselves as freeholders living in an area proposed to be annexed, was filed one month prior to the date set for hearing on the annexation petition. Even though no reference was made to the remonstrance in the judgment for annexation, there was reference to the submission of the case and its final hearing one week thereafter. This court held that the circuit court erred in dismissing the appeal of three of these signers from the county court judgment on the ground that the protest was not sufficient to make them parties to the proceeding. No such action was taken by appellees here. Inasmuch as the general statutes governing appeals from the county court control, the appeals were not untimely, having been within six months of the original order. Ark. Stat. Ann. § 27-2001 (Supp. 1969); Pike v. City of Stuttgart, 200 Ark. 1010, 142 S. W. 2d 233. Still, I conclude that the circuit court judgment must be affirmed. Skinner’s motion to dismiss the appeal in the circuit court was based upon his contention that it was not in time. He did not challenge the standing of appellees Briggs, Robinson or McAteer. Although the City of El Dorado did challenge their standing, only Skinner has appealed. He is now barred from raising this question in this court. J. R. Wulff v. Davis, 108 Ark. 291, 157 S. W. 384. Skinner’s grounds for reversal of the circuit court judgment simply question the standing of the individual appellees to appeal to the circuit court and to the timeliness of their appeal. Consequently, the circuit court judgment of annexation including his property must stand.  It should be noted that relief under §§ 19-303 — 307 is limited to cases wherein requirements for annexation have not been complied with or the territory is unreasonably huge or small or is improperly described.   The only real exception to the rule is the right of a citizen and taxpayer to appeal from allowances against a city or county without becoming a party to the proceedings, a guarantee provided by Art. 7, § 51, Constitution of Arkansas. Ladd v. Stubblefield, 195 Ark. 261, 111 S. W. 2d 555.